DETAILED ACTION
Claims 1-20 are pending. Claims dated 02/09/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objection to the claim(s): 
Applicant has amended the claims to overcome the previously set forth objection(s). Accordingly, the Examiner has withdrawn the previously set forth objection(s) to the claim(s). 

Regarding the rejections to the claims under 35 U.S.C. § 112(b):
Applicant’s amendments to the claims have overcome the previously set forth rejections. Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s) under 35 U.S.C. § 112(b).

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the thrust of Applicant’s arguments pertains to the following limitation(s) that were not present in the claims dated 08/26/2019:
“wherein the multi-pattern includes a first multi-pattern and a second multi-pattern having a smaller size than the first multi-pattern, and wherein the first multi-pattern is respectively located in a first to fourth quadrants on a coordinate plane.” (emphasis on bolded)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita (US 20210031945 A1), in view of Canoy et al. (US 20170045894 A1), and herein after will be referred to as Inoshita and Canoy respectively.
Regarding claim 1, Inoshita teaches a precise landing method using a multi-pattern of an unmanned aerial robot in an unmanned aerial control system the method comprising ([0016] the example embodiment will describe a method for performing control for guiding an unmanned aircraft to a landing site): 
receiving an image value from an outside (Fig. 3 image capturing unit on UAV captures images of the target member at different altitudes; [0053] The image capturing unit 21 is, for example, a video camera, a digital camera, or the like that captures the image of the target member 10) and recognizing a multi-pattern in which control information for precise landing control has been coded based on the image value (Fig. 3 images captured; [0069] If the control unit 33 detects the target member image 44 a, the control unit 33 generates control information for moving the moving body 20 to a position at or lower than the height h2 shown in FIG. 1, for example.);
Examiner understands the target member image contains control information for precise landing control as the control unit on the UAV generates control information for landing based on the target member image.
obtaining control information when an identifier (ID) value included in the control information indicates a landing point (Fig. 3 image captured from third altitude and gets landing point h0 information from feature member image 11e’; --Examiner interprets the target member is a landing point since the UAV lands on the target member at h0--; [0069] Furthermore, if the control unit 33 detects the target member image 44 c (the feature member image 11 e′), the control unit 33 generates control information for moving the moving body 20 to a position at the height h0 shown in FIG. 1, for example);  
moving to the landing point based on the control information; and performing landing at the landing point (Fig. 1 UAV 20 moves from height h1 to landing h0 using the control information generated based on target member image feature information), 
Inoshita does not explicitly teach: and recognizing the multi-pattern again if the landing is not completed.
However, Canoy teaches and recognizing the multi-pattern again if the landing is not completed ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern, the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Inoshita to incorporate Canoy to include recognizing the multi-pattern again if the landing is not completed, because doing so improves safety by allowing the UAV to continuously check the pattern until landing is proper.
Inoshita also teaches wherein a landing area for the landing of the unmanned aerial robot includes the landing point and the multi-pattern (Fig. 1 landing on target member 10 containing first and second multi-patterns),
wherein the multi-pattern includes a first multi-pattern and a second multi-pattern having a smaller size than the first multi-pattern (Fig. 2 first multi-pattern: 11a, 11c, 11g, 11i and second multi-pattern:12a, 11e, 12g, 12i – second multi-pattern has a smaller size than the first multi-pattern).
wherein the first multi-pattern is respectively located in a first to fourth quadrants on a coordinate plane (Fig. 2 feature members 11c in quadrant 1, 11a in quadrant 2, 11g in quadrant 3, and 11i in quadrant 4, see Examiner’s Annotated Fig. 2 of Inoshita below).

    PNG
    media_image1.png
    791
    748
    media_image1.png
    Greyscale

[Annotated Fig. 2 of Inoshita]
Regarding claim 2, Inoshita, as modified (see rejection of claim 1) teaches the method of claim 1, 
Inoshita does not explicitly teach further comprising: performing a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails.
However, Canoy teaches further comprising: performing a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. obstacle is in the way), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again.).  
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.
However, Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails, because doing so improves the flexibility of the system by accounting for emergency landings and allowing the UAV to land in different areas.

Regarding claim 3, Inoshita, as modified, teaches the method of claim 2.
Inoshita, as modified, also teaches further comprising: performing a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again (see rejection of claim 2).
Inoshita, as modified does not explicitly teach if the ID value does not indicate the landing point.
However, Canoy teaches performing a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. symbol indicates that UAV may not land on the bay), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again), 
if the ID value does not indicate the landing point (see Examiner Note below supported by [0043] a first landing bay 110a that is currently obstructed or semi-permanently assigned to the second UAV 130b may include a first asymmetric symbol within a circle (e.g., an ‘h’ within a circle), indicating that the first UAV 130a may not land in the first landing bay 110a. As another example, a second landing bay 110b that is open and not assigned any UAV may include a second asymmetric symbol within a circle (e.g., an ‘a’ within a circle), indicating that the first UAV 130a may land in the second landing bay 110b).  
Examiner Note: In the case where the ID value (symbol) does not indicate that the UAV can land ([0043]), then UAV find a different landing bay and performs movement flight plans based on that different landing bay (shown above Fig. 4-7).
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include if the ID value does not indicate the landing point, because doing so ensures that the UAV does not land in unsafe, undesirable areas or obstructed areas (Canoy [0043]).

Regarding claim 4, Inoshita, as modified teaches the method of claim 3, 
Inoshita also teaches further comprising: searching for the second multi-pattern if both the first multi-pattern and the second multi-pattern are not recognized after recognition of the first multi-pattern is first successful (see Examiner Note supported by Fig. 3 at first altitude, first multi-pattern is recognized and once the first multi-pattern is recognized, the UAV moves to a second and third altitude to search for the second multi-pattern)
Examiner Note: The examiner understands that the process in which the UAV first detects the landing pattern reads upon the limitation “if both the first multi-pattern and the second multi-pattern are not recognized” since before the UAV detects the landing pattern, a first multi-pattern and a second multi-pattern are not recognized. 


Regarding claim 5, Inoshita, as modified teaches the method of claim 4.
Inoshita also teaches wherein the first multi-pattern and the second multi-pattern are disposed peripherally with respect to the landing point, and wherein the second multi-pattern is positioned closer to the landing point compared to the first multi-pattern (Fig. 2 both first and second multi-patterns are disposed peripherally, near the center, with respect to the landing point. The second multi-pattern is positioned closer to the landing point compared to the first multi-pattern).

Regarding claim 6, Inoshita, as modified teaches the method of claim 5.
Inoshita also teaches wherein the second multi-pattern has a size recognized simultaneously with the first multi-pattern at a specific altitude (Fig. 2 shows that the captured target member image at the second altitude consists of both a first and second multi pattern; supported by [0044-0045]) and is surrounded by the first multi-pattern (Fig. 2 the second multi-pattern is surrounded by the first multi-pattern).  

Regarding claim 7, Inoshita, as modified, teaches the method of claim 6.
Inoshita also teaches wherein the first multi-pattern and the second multi-pattern are disposed in a regular form, (Fig. 2 first and second multi-patterns are rectangular shapes disposed in the form of a square); 
The examiner has interpreted the term “regular form” broadly as any shape (i.e. such as but not limited to a circular, square, or triangular shape). 
Inoshita does not explicitly teach and wherein current location information of the unmanned aerial robot is obtained based on the regular form.
However, Canoy teaches wherein current location information of the unmanned aerial robot is obtained based on the regular form ([0029] the UAV may evaluate camera imagery to detect special landing patterns that are designed to provide both location and global orientation information necessary for identifying the manner in which the UAV should move and be oriented for landing in a particular landing bay…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include wherein current location information of the unmanned aerial robot is obtained based on the regular form, because doing so allows the UAV to know how to maneuver to the landing station.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in further view of Raptopoulos et al. (US 20140032034 A1) and Wang (US 20160039542 A1) and herein after will be referred to as Raptopoulos and Wang respectively.

Regarding claim 8, Inoshita, as modified, teaches the method of claim 7.
Inoshita does not explicitly teach wherein the multi-pattern is positioned within or on top of a station (pg. 2 landing marker installed on a landing area).
However, Canoy teaches wherein the multi-pattern is positioned within or on top of a station (Fig. 1 pattern on top of landing bay).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include wherein the multi-pattern is positioned within or on top of a station, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “putting a multi-pattern on top of a station”.
Inoshita, as modified, also teaches and wherein the control information includes information of an ID, direction, location, and function (Inoshita Fig. 2 target members (ID); Canoy [0029] For example, the UAV may evaluate camera imagery to detect special landing patterns that are designed to provide both location and global orientation information necessary for identifying the manner in which the UAV should move and be oriented for landing in a particular landing bay).
Inoshita, as modified, does not teach wherein the control information also includes information of a number of unmanned aerial robots capable of being loaded, and number of unmanned aerial robots capable of being landed on the station.
However, Raptopoulos teaches information of a number of unmanned aerial robots capable of being loaded ([0074] The ground station can service multiple UAVs simultaneously. In an embodiment with V as the number of vehicles, G as the number of ground stations, and M as the maximum number of vehicles housed by a single ground station).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control information as taught by modified Inoshita to incorporate Raptopoulos to include information of a number of unmanned aerial robots capable of being loaded, because doing so reduces the safety risk of the landing station being overloaded in weight.
Inoshita, as modified, does not teach wherein the control information also includes information of a number of unmanned aerial robots capable of being landed on the station.
However, Wang teaches information of a number of unmanned aerial robots capable of being landed on the station ([0037] The energy provision station may further comprise one or more processors configure to, collectively or individually, receive signals indicative of a presence of a plurality of UAVs to land at the energy provision station.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control information as taught by modified Inoshita to incorporate Wang to include information of a number of unmanned aerial robots capable of being landed on the station, because doing so reduces the safety risk of the landing station being overloaded in weight.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in further view of ULUN et al. (US 20210405654 A1) and herein after will be referred to as Ulun.

Regarding claim 9, Inoshita, as modified teaches, the method of claim 7.
Inoshita does not explicitly teach wherein the control information includes location information of each of the first and second multi-patterns of the multi-pattern, wherein the location information of each of the first and second multi-patterns of the multi-pattern includes a coordinate value having the landing point as a reference point, and wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values.
However, Ulun teaches control information that includes location information of each of the first and second multi-patterns of the multi-pattern, wherein the location information of each of the first and second multi-patterns of the multi-pattern includes a coordinate value having the landing point as a reference point (Fig. 3A multi-pattern M1 and M2 on the xy UGV coordinate plane with landing reference point 32; Fig. 4 location information of multi-pattern marker M1 center point 44 and multi-pattern M2 center point 46 obtained)
	and wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values ([0093] The first calibration method starts by recording                         
                            
                                
                                    n
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    n
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     measurements (--center coordinate points of the markers--), then the average of the measurements is used to calculate the relative positions of the markers in the UGV frame; Abstract: The images are analysed to estimate the pose of the markers and thus determine the location of the UAV with respect to the landing surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Inoshita to incorporate Ulun to include wherein the control information includes location information of each of the first and second multi-patterns of the multi-pattern, wherein the location information of each of the first and second multi-patterns of the multi-pattern includes a coordinate value having the landing point as a reference point, because doing so allows the UAV to have a reference to the landing bay (to ensure accurate landing).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Inoshita to incorporate Ulun to include wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values, because doing so simplifies the landing process by allowing the UAV to perform landing phase calibration on a single averaged marker position rather than multiple marker positions.

Regarding claim 10, Inoshita, as modified teaches the method of claim 9.
Inoshita also teaches wherein the first multi-pattern and the second multi-pattern have pairs having an identical size and are symmetrical with respect to the landing point (Fig. 2 first multi-pattern: 11a, 11c, 11g, 11i and second multi-pattern:12a, 11e, 12g, 12i).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in view of Ulun, in further view of Song et al. (KR 101811130 B1) and herein after will be referred to as Song.

Regarding claim 11, Inoshita, as modified teaches the method of claim 10. 
Inoshita, as modified, does not explicitly teach further comprising: adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs.
However, Song teaches adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information; also parallel travel distance is obtained based on a difference between the recognized sizes of the multi-pattern pairs the parallel travel distance can be obtained by finding the [pg. 6]: Euclidean distance from the center point of the image with the center point of the p1p2 straight line as the center point of the landing marker, and calculating the parallel travel distance from the center point).  
Examiner understands that since Song discloses that the automatic landings are vertical landings (up and down), the landings must be in parallel to the ground. The landing posture is adjusted based on the obtained landing instructions (vertical distance, rotation, and parallel travel distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Song to include adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs, because doing so allows the UAV to land parallel to the ground (a balanced landing), and by extension making landing safer.

Regarding claim 12, Inoshita, as modified teaches the method of claim 11. 
Inoshita, as modified does not explicitly teach further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range.
However, Canoy teaches performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern/fails to be positioned (i.e. pattern recognition fails due to obstacle in the way), the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range, because doing so allows the UAV to precisely match its position with the pattern.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in view of Ulun, in view of Song, in further view of Yang et al. (US 20200244087 A1) and herein after will be referred to as Yang respectively.

Regarding claim 13, Inoshita, as modified, teaches the method of claim 12.
Inoshita, as modified, does not teach wherein the landing area is configured using a material having low reflectivity for recognition accuracy.
However, Yang teaches wherein the landing area is configured using a material having low reflectivity for recognition accuracy (Fig. 1 landing station; [0036] In order to provide a preferable support force, the protecting cover 330 may be made of a metal, and since the metal usually have a high reflectivity, a light-absorbing layer 370 may be further disposed on a top surface 332 of the protecting cover 330 to reduce a reflectivity of the top surface of the protecting cover 330 facing the parking surface 310a. The light-absorbing layer 370 may be made of any light-absorbing material or low reflectivity material). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the landing area of modified Inoshita to incorporate Yang to include a landing area configured using a material having low reflectivity, because doing so improves the camera image capturing capabilities by reducing reflectivity of the top surface and preventing reflection of the ambient light (Yang [0036])

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in further view of Huang et al. (US 20180367284 A1) and herein after will be referred to as Huang.
Regarding claim 14, Inoshita teaches an unmanned aerial robot performing precise landing using a multi-pattern in an unmanned aerial control system, the unmanned aerial robot comprising ([0016] the example embodiment will describe a method for performing control for guiding an unmanned aircraft to a landing site; Fig. 1 moving body 20):
a camera sensor receiving an image value ([0053] The image capturing unit 21 is, for example, a video camera, a digital camera, or the like that captures the image of the target member 10); 
a processor, wherein the processor is configured to ([0052] moving body control unit 25): 
receive an image value from an outside through the camera sensor (Fig. 3 image capturing unit on UAV captures images of the target member at different altitudes; [0053] The image capturing unit 21 is, for example, a video camera, a digital camera, or the like that captures the image of the target member 10) and recognize a multi-pattern in which control information for precise landing control has been coded based on the image value (Fig. 3; [0069] If the control unit 33 detects the target member image 44 a, the control unit 33 generates control information for moving the moving body 20 to a position at or lower than the height h2 shown in FIG. 1, for example.);
Examiner understands. the target member image contains control information for precise landing control as the control unit on the UAV generates control information for landing based on the target member image.
obtain control information when an identifier (ID) value included in the control information indicates a landing point (Fig. 3 image captured from third altitude and gets landing point h0 information from feature member image 11e’; ; --Examiner interprets the target member is a landing point since the UAV lands on the target member at h0--;[0069] Furthermore, if the control unit 33 detects the target member image 44 c (the feature member image 11 e′), the control unit 33 generates control information for moving the moving body 20 to a position at the height h0 shown in FIG. 1, for example);  
move to the landing point based on the control information; and perform landing at the landing point (Fig. 1 UAV 20 moves from height h1 to landing h0 using the control information generated based on target member image feature information), 
Inoshita does not explicitly teach: recognize the multi-pattern again if the landing is not completed.
However, Canoy teaches recognize the multi-pattern again if the landing is not completed ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern, the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Inoshita to incorporate Canoy to include recognizing the multi-pattern again if the landing is not completed, because doing so improves safety by allowing the UAV to continuously check the pattern until landing is proper.
While Inoshita teaches a transmitter and receiver on the UAV ([0052-0054] communication unit 24; The communication unit 24 is realized by a communication device for wireless communication, for example), Inoshita does not explicitly teach a transmitter for transmitting a radio signal; a receiver for receiving an UL grant and a DL grant.
However, Canoy teaches a transmitter for transmitting a radio signal; a receiver for receiving 0051] the processor 230 may include one or more processing unit(s) 201, such as one or more processors configured to execute processor-executable instructions (e.g., applications, routines, scripts, instruction sets, etc.), a memory and/or storage unit 202 configured to store data (e.g., flight plans, obtained sensor data, received messages, applications, etc.), and one or more wireless transceiver(s) 204 and antenna(s) 206 for transmitting and receiving wireless signals (e.g., a Wi-Fi®, radio and antenna, Bluetooth®, RF, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the transceiver that receives wireless signals as taught in Inoshita to incorporate Canoy to include that the transmitter receives radio signals, because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention to communicate between hardware, and that there would have been a reasonable expectation of success given that radio signals can be wireless signals - compatible with the wireless communication device as taught by Inoshita.
Inoshita in view of Canoy discloses a receiver receiving signals and messages but does not explicitly teach a receiver for receiving an UL grant and a DL grant.
However, Huang teaches receiving an UL grant and a DL grant ([0096] UE 605 receives the downlink grant, the UE 605 will also receive the uplink grant, and will transmit an uplink transmission based at least in part on receiving the uplink grant). It is noted that Huang teaches this communication that is well known in the UAV area. [0044] UEs include, for example, robots, drones)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoshita in view of Canoy to incorporate Huang to receive an UL grant and a DL grant, since applicant has not disclosed that the receiving an UL grant and a DL grant (as opposed to a general signal/message) solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well with a general signal/message. It has also been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a generic receiver for a receiver explicitly stated to receive UL and DL grants would have had the predictable result of receiving signals for wireless communication.
Inoshita also teaches wherein a landing area for the landing of the unmanned aerial robot includes the landing point and the multi-pattern (Fig. 1 landing on target member 10 containing first and second multi-patterns),
wherein the multi-pattern includes a first multi-pattern and a second multi-pattern having a smaller size than the first multi-pattern (Fig. 2 first multi-pattern: 11a, 11c, 11g, 11i and second multi-pattern:12a, 11e, 12g, 12i – second multi-pattern has a smaller size than the first multi-pattern).
wherein the first multi-pattern is respectively located in a first to fourth quadrants on a coordinate plane (Fig. 2 feature members 11c in quadrant 1, 11a in quadrant 2, 11g in quadrant 3, and 11i in quadrant 4).

Regarding claim 15, Inoshita, as modified (see rejection of claim 14) teaches the unmanned aerial robot of claim 14.
Inoshita does not explicitly teach wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails.
However, Canoy teaches wherein the processor ([0051] processor 230) is configured to perform a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (i.e. obstacle is in the way), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again.).  
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.
However, Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails, because doing so improves the flexibility of the system by accounting for emergency landings and allowing the UAV to land in different areas.

Regarding claim 16, Inoshita, as modified, teaches the unmanned aerial robot of claim 15.
Inoshita, as modified, also teaches wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again (see rejection of claim 15), 
Inoshita, as modified does not explicitly teach if the ID value does not indicate the landing point.
However, Canoy teaches wherein the processor is configured to perform a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. symbol indicates that UAV may not land on the bay), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again), 
if the ID value does not indicate the landing point (see Examiner Note below supported by [0043] a first landing bay 110a that is currently obstructed or semi-permanently assigned to the second UAV 130b may include a first asymmetric symbol within a circle (e.g., an ‘h’ within a circle), indicating that the first UAV 130a may not land in the first landing bay 110a. As another example, a second landing bay 110b that is open and not assigned any UAV may include a second asymmetric symbol within a circle (e.g., an ‘a’ within a circle), indicating that the first UAV 130a may land in the second landing bay 110b).  
Examiner Note: In the case where the ID value (symbol) does not indicate that the UAV can land ([0043]), then UAV find a different landing bay and performs movement flight plans based on that different landing bay (shown above Fig. 4-7).
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include if the ID value does not indicate the landing point, because doing so ensures that the UAV does not land in unsafe, undesirable areas, or obstructed areas (Canoy [0043]).

Regarding claim 17, Inoshita, as modified teaches the unmanned aerial robot of claim 16, 
Inoshita also teaches wherein the processor is configured to search for the second multi-pattern if both the first multi-pattern and the second multi-pattern are not recognized after recognition of the first multi-pattern is first successful (see Examiner Note supported by Fig. 3 at first altitude, first multi-pattern is recognized and once the first multi-pattern is recognized, the UAV moves to a second and third altitude to search for the second multi-pattern)
Examiner Note: The examiner understands that the process in which the UAV first detects the landing pattern reads upon the limitation “if both the first multi-pattern and the second multi-pattern are not recognized” since before the UAV detects the landing pattern, a first multi-pattern and a second multi-pattern are not recognized. 


Regarding claim 18, Inoshita, as modified teaches the unmanned aerial robot of claim 17.
Inoshita also teaches wherein the first multi-pattern and the second multi-pattern have pairs having an identical size and are symmetrical with respect to the landing point (Fig. 2 first multi-pattern: 11a, 11c, 11g, 11i and second multi-pattern:12a, 11e, 12g, 12i).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, in view of Canoy, in view of Huang, in further view of Song et al. (KR 101811130 B1) and herein after will be referred to as Song.

Regarding claim 19, Inoshita, as modified teaches the unmanned aerial robot of claim 18. 
Inoshita, as modified, does not explicitly teach wherein the processor is configured to adjust a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs.
However, Song teaches adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information; also parallel travel distance is obtained based on a difference between the recognized sizes of the multi-pattern pairs the parallel travel distance can be obtained by finding the [pg. 6]: Euclidean distance from the center point of the image with the center point of the p1p2 straight line as the center point of the landing marker, and calculating the parallel travel distance from the center point).  
Examiner understands that since Song discloses that the automatic landings are vertical landings (up and down), the landings must be in parallel to the ground. The landing posture is adjusted based on the obtained landing instructions (vertical distance, rotation, and parallel travel distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Song to include adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs, because doing so allows the UAV to land parallel to the ground (a balanced landing), and by extension making landing safer.

Regarding claim 20, Inoshita, as modified teaches the unmanned aerial robot of claim 19. 
Inoshita, as modified does not explicitly teach wherein the processor is configured to perform a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range.
However, Canoy teaches wherein the processor is configured to perform a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space (Fig. 5 mission flight plan) or time range ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern/fails to be positioned (i.e. pattern recognition fails due to obstacle in the way), the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Inoshita to incorporate Canoy to include further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range, because doing so allows the UAV to precisely match its position with the pattern.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180039286 A1 – Tirpak et al. discloses a UAV landing on a docking pad based on imaging of a pattern on top of the docking pad.
US 20200401163 A1: Inoshita discloses a moving body guidance method with a first and second multi-pattern and obtaining coordinate positions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661